Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-23 have been examined.

Objection
Claims 5, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting 

A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	
Instant Application 
1. A method comprising:
generating, for object data, a plurality of data packets each comprising a portion of the object data, wherein the object data is configured to be stored by a receiving device based on an identifier of the object data and retrieved by the receiving device using the identifier of the object data;

generating, for the object data, one or more attribute packets, wherein each of the one or more attribute packets comprises the identifier of the object data and information that enables validation and storage of the object data after reassembly of the object data based on the plurality of data packets;
sending, by a computing device to the receiving device, the plurality of data packets; and 

sending, by the computing device to the receiving device, the one or more attribute packets.


2.    The method of claim 1, wherein each of the one or more attribute packets comprises one or more of: caching information usable by the receiving device for storing the object data, a checksum for validating the object data after the object data has been reassembled based on the plurality of data packets, a service identifier, an indication of a destination port for the plurality of data packets, or an indication of a size of the object data.
3.   The method of claim 1, wherein the plurality of data packets and the one or more attribute packets conform to discrete web object multicast protocol (DWOMP).
4.    The method of claim 1, wherein each of the plurality of data packets comprises a packet number, a payload size, and an indication of a number of bytes remaining for the object data.

A method comprising: 

generating, for a video fragment, a plurality of video data packets each comprising a portion of the video fragment, wherein the video fragment is configured to be stored by a receiving device based on an identifier of the video fragment and retrieved by the receiving device using the identifier of the video fragment at a time the receiving device is to output the video fragment; 

generating, for the video fragment, one or more attribute packets, wherein each of the one or more attribute packets comprises the identifier of the video fragment and information that enables validation and storage of the video fragment after reassembly of the video fragment based on the plurality of video data packets; 

transmitting, by a computing device to a plurality of receiving devices that are associated with a multicast group, via multicast transmission associated with the multicast group, the plurality of video data packets; and

 transmitting, by the computing device to the plurality of receiving devices, via multicast 

  2. The method of claim 1, wherein each of the one or more attribute packets comprises caching information usable by the plurality of receiving devices for storing the video fragment and a checksum for validating the video fragment after the video fragment has been reassembled based on the plurality of video data packets. 
    3. The method of claim 1, wherein the plurality of video data packets and the one or more attribute packets conform to discrete web object multicast protocol (DWOMP). 
    4. The method of claim 1, wherein each of the one or more attribute packets comprises a service identifier for the video fragment, an indication of a destination port for the plurality of video data packets, and an indication of a size of the video fragment.
    5. The method of claim 1, wherein each of the plurality of video data packets comprises a packet number, a payload size, and an indication of a number of bytes remaining for the video fragment.


Claims 1-4 are non provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of Patent 10681096.  It is noted that the specification of the instant application disclosed object data as video content [35].  Claims 1-5 of Patent 10681096 contains every elements of Claims 1-4 in the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier claim and as such are unpatentable over non provisional obvious-type double patenting.
According to the prosecution history of Patent 10681096 (application 13212307), the allowed claims are 1, 3-5, 7, 16-17, 19-25, 27-29 and 31-33.  Claims 2, 6, 8-15, 18, 26 and 30 of Patent 10681096 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6-12, 14-17 and 19-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dunstan et al, U.S. Patent Application Publication 2011/0302320 (hereinafter Dunstan).

As per claim 1, Dunstan teaches the invention as claimed comprising:
generating, for object data, a plurality of data packets each comprising a portion of the object data ([42], e.g., generating for a content fragment, a series of packets), wherein the object data is configured to be stored by a receiving device based on an identifier of the object data and retrieved by the receiving device using the identifier of the object data ([31][48]-[55][149][152][153], e.g. the packets of the content 
generating, for the object data, one or more attribute packets ([55]-[60][70]-[71], e.g., generating for a content fragment, header packet), wherein each of the one or more attribute packets comprises the identifier of the object data ([51][55][58], e.g., fragment ID comprised in session ID) and information that enables validation and storage of the object data after reassembly of the object data based on the plurality of data packets ([42][46]-[53], [55]-[69] e.g., each content fragment transmitted using a series of packets is an unique session with a session ID.  The session ID is a MD5 hash in the header packet and data packets for validation and storage of content fragment reassembled based on the transmitted packets; [70]-[75], e.g., using the session ID in the header packet to reassemble the content fragment based on the transmitted packets and validate the content fragment for the session);
sending, by a computing device to the receiving device, the plurality of data packets ([60][70]-[75], e.g., sending by the source controller the data packets of a content fragment); and
sending, by the computing device to the receiving device, the one or more attribute packets ([60][70]-[75], e.g., sending by the source controller the header packet).

As per claim 2, Dunstan teaches the invention as claimed in claim 1 above.  Dunstan further teach wherein each of the one or more attribute packets comprises one or more of: caching information usable by the receiving device for storing the object data, a checksum for validating the object data after the object data has been reassembled based on the plurality of data packets, a service identifier, an indication of a destination port for the plurality of data packets, or an indication of a size of the object data ([48]-[59], e.g., header packet comprises fragment ID(comprised in the session ID), hash/checksum, session ID, destination port, number of packets). 



As per claim 4, Dunstan teaches the invention as claimed in claim 1 above.  Dunstan further teach wherein each of the plurality of data packets comprises a packet number, a payload size, and an indication of a number of bytes remaining for the object data ([60]-[68], e.g., data packets comprise packet number, size, fragment ID (comprised in the session ID)).

As per claim 6, Dunstan teaches the invention as claimed in claim 1 above.  Dunstan further teach wherein the identifier of the object data comprises an indication of where the object data is located in a content item ([149][152], e.g., fragment ID/number indicates location in the content fragment).

As per claim 7, Dunstan teaches the invention as claimed in claim 1 above.  Dunstan further teach wherein the computing device is located at a network location of a content provider (e.g., source controller on the content provider side), wherein the receiving device is located at a user location to which the content provider provides one or more content services via a network (e.g., subscriber controller and cache as a home gateway), wherein sending the plurality of data packets is performed via the network, and wherein sending the one or more attribute packets is performed via the network ([24][29][42],e.g., sending of header and data packets via a network).

As per claim 8, Dunstan teaches the invention as claimed in claim 1 above.  Dunstan further teach wherein the object data comprises content data, service data, Internet data, web data, software update data, or advertisement data ([156]).


receiving, by the receiving device, one or more attribute packets ([55]-[60][70]-[71], e.g., receiving for a content fragment, header packet), wherein each of the one or more attribute packets comprises the identifier of the object data and information that enables the receiving device to validate and store the object data after reassembling the object data based on the plurality of data packets ([42][46]-[53], [55]-[69] e.g., each content fragment transmitted using a series of packets is an unique session with a session ID.  The session ID is a MD5 hash in the header packet and data packets for validation and storage of content fragment reassembled based on the transmitted packets; [70]-[75], e.g., using the session ID in the header packet to reassemble the content fragment based on the transmitted packets and validate the content fragment for the session);
reassembling, based on the plurality of data packets, the object data; and storing, in a cache and based on the identifier of the object data, the object data ([69]-[75], e.g., reassembling and storing the content fragment based on the received packets and fragment ID).

As per claim 10, Dunstan teaches the invention as claimed in claim 9 above.  Dunstan further teach validating, based on the information that enables the receiving device to validate and store the object data after reassembling the object data based on the plurality of data packets, the object data ([42][46]-[53], [55]-[69] e.g., each content fragment transmitted using a series of packets is an unique session with a session ID.  The session ID is a MD5 hash in the header packet and data packets for validation and storage of content fragment reassembled based on the transmitted packets; [70]-[75], e.g., 

As per claim 11, Dunstan teaches the invention as claimed in claim 9 above.  Dunstan further teach comprising: receiving a request for the object data ([29]-[31][168], e.g., receiving a request for content);
retrieving, from the cache and based on the identifier of the object data, the object data; and outputting, based on the request, the object data ([168] [29]-[31]e.g., retrieving and sending the requested content fragment from cache based on fragment ID ([34][149])).

As per claim 12, Dunstan teaches the invention as claimed in claim 9 above.  Dunstan further teach, wherein each of the one or more attribute packets comprises one or more of: caching information usable by the receiving device for storing the object data, a checksum for validating the object data after the object data has been reassembled based on the plurality of data packets, a service identifier, an indication of a destination port for the plurality of data packets, or an indication of a size of the object data ([48]-[59], e.g., header packet comprises fragment ID(comprised in the session ID), hash/checksum, session ID, destination port, number of packets).

As per claim 14, Dunstan teaches the invention as claimed in claim 9 above.  Dunstan further teach wherein the object data comprises content data, service data, Internet data, web data, software update data, or advertisement data ([156]).

As per claim 15, Dunstan teaches the invention as claimed comprising: 
one or more processors ([25], e.g., source controller), and
memory storing instructions that, when executed by the one or more processors, cause the computing device ([25]) to:

generate, for the object data, one or more attribute packets ([55]-[60][70]-[71], e.g., generating for a content fragment, header packet), wherein each of the one or more attribute packets comprises the identifier of the object data ([51][55][58], e.g., fragment ID comprised in session ID) and information that enables validation and storage of the object data after reassembly of the object data based on the plurality of data packets ([42][46]-[53], [55]-[69] e.g., each content fragment transmitted using a series of packets is an unique session with a session ID.  The session ID is a MD5 hash in the header packet and data packets for validation and storage of content fragment reassembled based on the transmitted packets; [70]-[75], e.g., using the session ID in the header packet to reassemble the content fragment based on the transmitted packets and validate the content fragment for the session);
send, to the receiving device, the plurality of data packets ([60][70]-[75], e.g., sending by the source controller the data packets of a content fragment); and 
send, to the receiving device, the one or more attribute packets ([60][70]-[75], e.g., sending by the source controller the header packet).

As per claim 16, Dunstan teaches the invention as claimed in claim 15 above.  Dunstan further teach wherein each of the one or more attribute packets comprises one or more of: caching information usable by the receiving device for storing the object data, a checksum for validating the object data after the object data has been reassembled based on the plurality of data packets, a service identifier, an indication of a destination port of the plurality of data packets, or an indication of a size of the object data 

As per claim 17, Dunstan teaches the invention as claimed in claim 15 above.  Dunstan further teach wherein the object data comprises content data, service data, Internet data, web data, software update data, or advertisement data [156].

As per claim 19, Dunstan teaches the invention as claimed in claim 15 above.  Dunstan further teach a second computing device comprising:
one or more second processors ([24], e.g., subscriber controller and cache), and
second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device ([24]) to:
receive the one or more attribute packets and the plurality of data packets, reassemble and validate the object data ([42][46]-[53], [55]-[69] e.g., each content fragment transmitted using a series of packets is an unique session with a session ID.  The session ID is a MD5 hash in the header packet and data packets for validation and storage of content fragment reassembled based on the transmitted packets; [70]-[75], e.g., using the session ID in the header packet to reassemble the content fragment based on the transmitted packets and validate the content fragment for the session), and
store, in a cache and based on the identifier of the object data, the object data ([69]-[75], e.g., reassembling and storing the content fragment based on the received packets and fragment ID).

As per claim 20, Dunstan teaches the invention as claimed comprising: 
one or more processors [24], and
memory storing instructions that, when executed by the one or more processors, cause the computing device [24] to:

receive one or more attribute packets ([55]-[60][70]-[71], e.g., receiving for a content fragment, header packet), wherein each of the one or more attribute packets comprises the identifier of the object data and information that enables the computing device to validate and store the object data after reassembling the object data based on the plurality of data packets ([42][46]-[53], [55]-[69] e.g., each content fragment transmitted using a series of packets is an unique session with a session ID.  The session ID is a MD5 hash in the header packet and data packets for validation and storage of content fragment reassembled based on the transmitted packets; [70]-[75], e.g., using the session ID in the header packet to reassemble the content fragment based on the transmitted packets and validate the content fragment for the session);
reassemble, based on the plurality of data packets, the object data; and storing, in a cache and based on the identifier of the object data, the object data ([69]-[75], e.g., reassembling and storing the content fragment based on the received packets and fragment ID).

As per claim 21, Dunstan teaches the invention as claimed in claim 20 above.  Dunstan further teach wherein the instructions, when executed by the one or more processors, cause the computing device to: validate, based on the information that enables the computing device to validate and store the object data after reassembling the object data based on the plurality of data packets, the object data ([42][46]-[53], [55]-[69] e.g., each content fragment transmitted using a series of packets is an unique session with a session ID.  The session ID is a MD5 hash in the header packet and data packets for validation and storage of content fragment reassembled based on the transmitted packets; [70]-[75], e.g., using the 

As per claim 22, Dunstan teaches the invention as claimed in claim 20 above.  Dunstan further teach wherein the instructions, when executed by the one or more processors, cause the computing device to:
receive a request for the object data ([29]-[31][168], e.g., receiving a request for content);
retrieve, from the cache and based on the identifier of the object data, the object data; and output, based on the request, the object data ([168] [29]-[31]e.g., retrieving and sending the requested content fragment from cache based on fragment ID ([34][149])).

As per claim 23, Dunstan teaches the invention as claimed in claim 20 above.  Dunstan further teach, wherein the object data comprises content data, service data, Internet data, web data, software update data, or advertisement data [156].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454